DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 20, drawn to a dual-sided rod bender comprising first, second and third rollers, on a first side of the rod bender, and fourth, fifth and sixth rollers on a second side of the rod bender, classified in B21D 7/06.
II. Claims 16-19, drawn to a method for contouring a rod for use in a surgical procedure, which includes providing a dual-sided rod bender with first and second sides including first and second pluralities of rollers, respectively, classified in A61B 17/8663.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:
The process, as claimed in claims 16-19, can be practiced with another materially different product. For instance, the dual-sided rod bender provided in the method could include first and second rollers on a first side and third and fourth rollers on a second side, distinct from the rod bender of claims 1-15 and 20 having three rollers on each side as described above.
The rod bender, as claimed in claims 1-15 and 20, can be used in a materially different process for contouring  a rod for use in a non-surgical procedure, such as a rod used for construction or industrial purposes. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least B21D 7/06 along with a unique text search.  Group II would not be searched as above and would require a search in at least A61B 17/8863 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Chambers on August 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
In claim 10, line 5, “a second distal recess disposed on the distal end of the first handle” should read “a second distal recess disposed on the distal end of the second handle” and will be treated accordingly for examination purposes. 
In claim 20, line 6, “distal end;;” should read “distal end;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmuck et al. (US 2009/0222020 A1), hereinafter "Schmuck".
Regarding claim 1, Schmuck discloses a dual-sided rod bender for contouring a rod (bending forceps 10, suitable for bending surgical rods; Figs. 1-3; para. 0026-0027), comprising:
a first handle (12; Fig. 1) and a second handle (14; Fig. 1) pivotably coupled together (via common rotation bearing 16; Figs. 1-3; para. 0027), the first handle and second handle each extending in a longitudinal direction from a proximal end to a distal end (shown in Figs. 1-2, extending from lower proximal end to upper distal end), respectively;
wherein the dual-sided rod bender has a first side (shown in plan view of Fig. 1) comprising:
a first roller (roller-like bearing 26; Fig. 1; para. 0028) coupled to the first handle (12; Fig. 1) adjacent the distal end (see Fig. 1);
a second roller (roller-like bearing 28; Fig. 1) coupled to the second handle (14; Fig. 1) adjacent the distal end (see Fig. 1);
a third roller (bending punch 32, over which a rod rolls during bending; Fig. 3; para. 0030-0031) disposed between the first roller and the second roller (third roller/punch 32 shown in Fig. 3, covered by guide 33 in Fig. 1, is disposed between first and second rollers 26, 28; para. 0030);
wherein the dual-sided rod bender has a second side (shown in rear view of Fig. 2) comprising:
a fourth roller (64; Fig. 2; para. 0041) coupled to the first handle (12; Fig. 2) adjacent the distal end (see Fig. 2);
a fifth roller (62; Fig. 2) coupled to the second handle (14; Fig. 2) adjacent the distal end (see Fig. 2);
a sixth roller (bending punch 66, rotates relative to common rotation bearing 16; Figs. 2-3; para. 0043) disposed between the fourth roller and the fifth roller (shown in Fig. 2); and
wherein a first geometry defined by the first, second, and third rollers is configured to provide a first mechanical advantage for bending a rod (a first geometry defined by the spacing, e.g. a first distance, of first and second rollers 26, 28 from the third roller 32 provides a first mechanical advantage for bending a rod; Figs. 1, 3; para. 0028-0031) and a second geometry defined by the fourth, fifth, and sixth rollers is configured to provide a second mechanical advantage for bending a rod (a second geometry defined by the spacing, e.g. a second distance, of fourth and fifth rollers 64, 62 from the sixth roller 66 provides a second mechanical advantage for reducing force required to bend a rod; Figs. 2-3; para. 0041), the first mechanical advantage being greater than the second mechanical advantage (where a first distance between the first and second rollers 26, 28 and the third roller 32, as viewed in Fig. 1, is greater than the distance between the fourth and fifth rollers 64, 62 and the sixth roller 66, as viewed in Fig. 2, the first mechanical advantage associated with the first distance is considered greater than the second mechanical advantage associated with the second distance).
Regarding claim 2, Schmuck discloses the dual-sided rod bender of claim 1, wherein the third roller (32; Fig. 3) of the first side is coaxially aligned with the sixth roller (66; Fig. 3) of the second side (third roller 32 and sixth roller 66 are coaxially aligned, i.e. a common axis can pass through both as shown in Fig. 3).
Regarding claim 3, Schmuck discloses the dual-sided rod bender of claim 1, wherein the first handle (12; Figs. 1-2) and second handle (14; Figs. 1-2) are pivotably coupled by a pin (16; Figs. 1-3; para. 0027).
Regarding claim 6, Schmuck discloses the dual-sided rod bender of claim 1, wherein:
the first roller (26; Fig. 1) is disposed adjacent an outer edge of the distal end of the first handle (shown adjacent/near an outer edge at the distal end of first handle 12; Fig. 1);
the second roller (28; Fig. 1) is disposed adjacent an outer edge of the distal end of the second handle (shown adjacent/near an outer edge at the distal end of second handle 14; Fig. 1); and
the third roller (32; Fig. 1) is disposed apart from and proximal of the first roller and the second roller (third roller/bending punch 32, covered by linear guide 33 in Fig. 1, is spaced apart from and proximal of first and second rollers 26, 28).
Regarding claim 7, Schmuck discloses the dual-sided rod bender of claim 6, wherein:
the fourth roller (64; Fig. 2) is disposed adjacent an inner edge of the distal end of the first handle (shown adjacent/near an inner edge at the distal end of first handle 12; Fig. 2);
the fifth roller (62; fig. 2) being disposed adjacent an inner edge of the distal end of the second handle (shown adjacent/near an outer edge at the distal end of first handle 12; Fig. 2); and
the sixth roller (66) is disposed apart from and proximal of the first roller and second roller (as shown in Fig. 2).
Regarding claim 12, Schmuck discloses the dual-sided rod bender of claim 1, wherein a longitudinal plane (designated along line A-A in Fig. 1, the longitudinal plane shown in the sectional view of Fig. 3; para. 0025) bisects the dual-sided rod bender (10; Fig. 1) by passing through a center of the third roller (32) and a center of the sixth roller (66; see Figs. 1-3).
Regarding claim 13, Schmuck discloses the dual-sided rod bender of claim 12, wherein a first angle measured from an intersection of the longitudinal plane and the center of the third roller to a center of the first roller is the same as a second angle measured from an intersection of the longitudinal plane and the center of the third roller to a center of the second roller (see Examiner’s Annotated Fig. 1 below, where the first and second angles are considered to be the same).

    PNG
    media_image1.png
    600
    783
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 1 of Schmuck
Regarding claim 14, Schmuck discloses the dual-sided rod bender of claim 13, wherein a third angle measured from an intersection of the longitudinal plane and the center of the sixth roller to a center of the fourth roller is the same as a fourth angle measured from an intersection of the longitudinal plane and a center of the sixth roller to a center of the fifth roller (see Examiner’s Annotated Fig. 2 below, where the third and fourth angles are considered to be the same).

    PNG
    media_image2.png
    523
    765
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 2 of Schmuck
Regarding claim 15, Schmuck discloses the dual-sided rod bender of claim 14, wherein the first angle and the second angle define a first angular relationship (defined as the sum of the first and second angles; see Examiner’s Annotated Fig. 1 above) and the third angle and the fourth angle define a second angular relationship (defined as the sum of the third and fourth angles; see Examiner’s Annotated Fig. 2 above), the first angular relationship being greater than the second angular relationship (when the handles 12, 14 of the rod bender 10 are moved together to bend a rod, the first and second rollers 26, 28 will each move outward in an arcuate direction, and the third roller 32 covered by guide 33 will move upwards to effect bending of the rod, where the first and second angles are approximately measured from between the longitudinal plane and the dashed lines included in Exmainer’s Annotated Fig. 1 above; in doing so, the first and second angles, and thus the first angular relationship, will simultaneously increase so that the first angular relationship will be greater than the second angular relationship on the second side when the rod bender is actuated; see Examiner’s Annotated Figs. 1 and 2 above).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmuck (US 2009/0222020 A1) in an alternate interpretation.
Regarding claim 1, Schmuck discloses, in the alternate interpretation, a dual-sided rod bender for contouring a rod (bending forceps 10, suitable for bending surgical rods; Figs. 1-3; para. 0026-0027), comprising:
a first handle (12; Fig. 1) and a second handle (14; Fig. 1) pivotably coupled together (via common rotation bearing 16; Figs. 1-3; para. 0027), the first handle and second handle each extending in a longitudinal direction from a proximal end to a distal end (shown in Figs. 1-2, extending from lower proximal end to upper distal end), respectively;
wherein the dual-sided rod bender has a first side (shown in rear view of Fig. 2) comprising:
a first roller (64; Fig. 2; para. 0041) coupled to the first handle (12; Fig. 2) adjacent the distal end (see Fig. 2);
a second roller (62; Fig. 2) coupled to the second handle (14; Fig. 2) adjacent the distal end (see Fig. 2);
a third roller (bending punch 66, rotates relative to common rotation bearing 16; Figs. 2-3; para. 0043) disposed between the second roller and the third roller (shown in Fig. 2); and
wherein the dual-sided rod bender has a second side (shown in plan view of Fig. 1) comprising:
a fourth roller (roller-like bearing 26; Fig. 1; para. 0028) coupled to the first handle (12; Fig. 1) adjacent the distal end (see Fig. 1);
a fifth roller (roller-like bearing 28; Fig. 1) coupled to the second handle (14; Fig. 1) adjacent the distal end (see Fig. 1);
a sixth roller (bending punch 32, over which a rod rolls during bending; Fig. 3; para. 0030-0031) disposed between the fourth roller and the fifth roller (third roller/punch 32 shown in Fig. 3, covered by guide 33 in Fig. 1, is disposed between first and second rollers 26, 28; para. 0030);
wherein a first geometry defined by the first, second, and third rollers is configured to provide a first mechanical advantage for bending a rod (a first geometry defined between first, second and third rollers 64, 62 and 66, respectively, is variable between at least two positions due to the rotation of elliptical-shaped third roller 66 to accommodate rods of different thickness, providing a first mechanical advantage; Figs. 2-3; para. 0042-0044) and a second geometry defined by the fourth, fifth, and sixth rollers is configured to provide a second mechanical advantage for bending a rod (a second geometry defined by fourth, fifth and sixth rollers 26, 28 and 32, respectively, is achieved as the sixth roller 32 moves linearly towards and away from fourth and fifth rollers 26, 28 via actuating device 40, providing a second mechanical advantage for bending the rod; Figs. 1, 3; para. 0032-0035), the first mechanical advantage being greater than the second mechanical advantage (first mechanical advantage provided by the dual position functionality of third roller 66 is considered greater than the second mechanical advantage provided by the limited linear movement of sixth roller 32; Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmuck (US 2009/0222020 A1) in view of Neller (US 880,235 A).
Regarding claim 4, Schmuck discloses the dual-sided rod bender of claim 3. 
Schmuck also discloses wherein the pin extends through the first handle and the second handle (rotation bearing/pin 16 pivotally couples the first and second handles 12 and 14, shown extending through the handles in Fig. 3; para. 0027).
However, Schmuck does not explicitly disclose wherein: the first handle comprises a first tab and the second handle comprises a second tab and a third tab; the first tab is positioned between the second tab and the third tab; and the pin extends through the first, second, and third tabs.
Neller is considered analogous to the claimed invention because it is directed towards a bending device with first and second handles pivotally coupled together by a pin (see Neller, Fig. 1, page 1, lines 8-15), and teaches wherein: the first handle (B; Fig. 1) comprises a first tab (shown as end face b; Figs. 1-2; page 1, lines 33-44) and the second handle (A; Fig. 1) comprises a second tab and a third tab (bifurcated end faces a define second and third tabs; Fig. 2); the first tab is positioned between the second tab and the third tab (as shown in Fig. 2); and the pin (C; Figs. 1-2) extends through the first, second, and third tabs (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal coupling of Schmuck’s rod bender to comprise Neller’s hinge arrangement, such that the pin extends through a first tab of the first handle and second and third tabs of the second handle, as claimed, because such a configuration is a known suitable alternative for a pivotal coupling between handle members, as recognized by Neller. 
Regarding claim 5, Schmuck and Neller, in combination, disclose the dual-sided rod bender of claim 4, wherein the third roller is coupled to the pin at the first side (see Schmuck, Figs. 1 and 3: third roller 32 is indirectly coupled to pin 16, via handles 12, 14 and actuation device 40, on the first side shown as the left side in Fig. 3; Examiner notes that the claim limitation only recites that the elements are “coupled”, which is interpreted to include directly and/or indirectly coupled) and the sixth roller is coupled to the pin at the second side (see Schmuck, Figs. 2 and 3: sixth roller 66 is coupled with pin 16 at the second side shown as the right side in Fig. 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuck (US 2009/0222020 A1), in the alternate interpretation described above, in view of Rinner (US 2017/0042597 A1).
Regarding claim 8, Schmuck, in the alternate interpretation, discloses the dual-sided rod bender of claim 1.
Schmuck also discloses wherein the third roller (66; Figs. 2-3) is adjustable and can rotate relative to the pin (16; Fig. 3; para. 0042), where the third roller has an elliptical shape (shown in Fig. 2) and can rotate between at least two positions to accommodate different thickness rods (see Figs. 2-3; para. 0043-0044).   
However, Schmuck does not disclose wherein the third roller further comprises a first adjustment knob, the first adjustment knob including a first nesting channel having a first width and a second nesting channel having a second width, the first adjustment knob being configured to selectively position either one of the first nesting channel or second nesting channel in a position to nest with a rod.
Rinner discloses is considered analogous to the claimed invention because it is directed towards a rod bender (10; Fig. 1; para. 0060) with first, second and third rollers (bending rollers 50 defining first and second rollers, and cam 60 defining the third roller; Fig. 6; para. 0063), and teaches wherein the third roller (60; Fig. 6) further comprises a first adjustment knob (605; Fig. 9; para. 0082), the first adjustment knob including a first nesting channel (cam surface 602 shown in Fig. 20, includes a section of radial groove 601 shown in Fig. 9 to define a first nesting channel for receiving a smaller rod 90; para. 0082) having a first width (see Examiner’s Annotated Fig. 11 of Rinner below) and a second nesting channel (cam surface 604 shown in Fig. 22, includes a section of radial groove 601 shown in Fig. 9 to define a second nesting channel for receiving a larger rod 92; para. 0082) having a second width (see Examiner’s Annotated Fig. 11 of Rinner below), the first adjustment knob being configured to selectively position either one of the first nesting channel or second nesting channel in a position to nest with a rod (knob 605 of third roller 60 can be rotated to selectively position either of the first cam surface/nesting channel 602 nesting channel in a position to nest with a rod 90, as shown in Fig. 20 or second cam surface/nesting channel 604 in a position to nest with a rod 92, as shown in Fig. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck’s third roller, which is rotatable to accommodate different rod sizes as described above, to include the adjustment knob with first and second nesting channels disclosed by Rinner, because such a configuration allows for the rollers to be used to bend rods of a variety of sizes by simply rotating the third roller to a desired position (see Rinner, para. 0078) and the shape of the nesting channels, defined along respective cam surface sections of the radial groove on the third roller, are useful in securing, holding and bending of the implant rod, as recognized by Rinner (see Rinner, para. 0082).

    PNG
    media_image3.png
    332
    443
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 11 of Rinner
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuck (US 2009/0222020 A1) in view of Rinner (US 2017/0042597 A1). 
Regarding claim 10, Schmuck discloses the dual-sided rod bender of claim 1, wherein: the first handle (12; Figs. 1-3) has a first distal recess disposed on the distal end of the first handle (first opening at distal end of first handle 12 for receiving pin 16 defines a first distal recess; Figs. 1, 3); and the second handle has a second distal recess disposed on the distal end of the first handle (second opening at distal end of second handle 14 for receiving pin 16 defines a second distal recess; Figs. 2-3).
Schmuck does not teach wherein the first handle has a first longitudinal recess disposed on a medial portion of the first handle; and the second handle has a second longitudinal recess disposed on a medial portion of the second handle.
Rinner discloses is considered analogous to the claimed invention because it is directed towards a rod bender (see Rinner, Fig. 1, para. 0005), and teaches wherein the first handle (20; Fig. 2) has a first longitudinal recess (lightening groove 206; Fig. 2; para. 0062) disposed on a medial portion of the first handle (see Fig. 2); and the second handle (21; Fig. 2) has a second longitudinal recess disposed on a medial portion of the second handle (arm 21 also includes a lightening groove 206, not visible in Fig. 2; para. 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handles of Schmuck’s rod bender to include Rinner’s lightening grooves disposed on respective medial portions, as claimed, because such a modification desirably reduces the weight of the handles and thus the overall tool, as recognized by Rinner (see Rinner, para. 0062).
Regarding claim 11, Schmuck and Rinner, in combination, disclose the dual-sided rod bender of claim 10, wherein the first handle has a first support webbing (see Schmuck, Fig. 1: lever 42 defines a first support webbing of the first handle 12; para. 0034; Examiner notes “web” is defined as “a thin metal sheet, plate or strip” and/or “a plate or thin portion connecting parts of an object”, according to The Collaborative International Dictionary of English v.0.48, http://www.freedictionary.org/?Query=web) and the second handle (14; Fig. 1) has a second support webbing (44; Fig. 1).




Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 would be allowable for disclosing wherein the sixth roller comprises a second adjustment knob including third and fourth nesting channels having third and fourth widths, respectively, where the knob is configured to selectively position either of the third and fourth nesting channels in a position to nest with a rod.  Schmuck (US 2009/0222020 A1) teaches, in the alternate interpretation applied to claims 1 and 8 above, wherein the sixth roller (32; Figs. 1 and 3) is carried by an extension arm (52; Figs. 1 and 3) of an actuating device (40; Fig. 1) and thereby configured for linear movement towards and away from the fourth and fifth rollers (26 and 28, respectively; Fig. 1; para. 0034-0036).  Thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck’s sixth roller to include a knob configured to selectively position one of the nesting channels for nesting with a rod, because doing so would take away from the linear movement of the sixth roller and the function of the actuating device, involving improper hindsight. 
Independent claim 20 is allowed, as it includes the limitations of claim 9 discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA V. LITTLE/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773